            Case 2:19-cv-00929-YY       Document 82        Filed 02/11/21      Page 1 of 5




                             IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

WILLIAM M. SMITH,
                                                                        Case No. 2:19-cv-00929-YY
                Plaintiff,
                                                                                             ORDER
       v.

RON MILES, et al.,

                Defendants.

YOU, Magistrate Judge.

       Plaintiff, an adult in custody at the Eastern Oregon Correctional Institution, brings this civil

rights action pursuant to 42 U.S.C. § 1983. Currently before the court is plaintiff's Amended

Motion for Preliminary Injunction (ECF No. 70).         For the reasons that follow, the motion is

DENIED.1




       1
         All parties have consented to allow a Magistrate Judge to enter final orders and judgment
in this case in accordance with Fed. R. Civ. P. 73 and 28 U.S.C. § 636(c).


1 - ORDER
            Case 2:19-cv-00929-YY        Document 82       Filed 02/11/21     Page 2 of 5




                                          BACKGROUND

          Plaintiff's Amended Complaint alleges defendant Miles dismissed plaintiff from his prison

job as a clerk in the EOCI grievance office in retaliation for assisting another adult in custody in

the preparation and filing of a federal lawsuit against several EOCI staff members, including

defendants Miles and Sobotta. Plaintiff also alleges defendants Sobotta and Murphy refused to

process plaintiff's grievances.   In his original Motion for Preliminary Injunction, plaintiff claimed

that, as a result of his dismissal, he is suffering irreparable harm, because without the income from

his Clerk position, he is unable to purchase "vitamins, supplements, and other dietary items from

the inmate canteen which are needed to combat plaintiff' declining kidney function and diabetes."

In his Amended Motion, plaintiff simply contends he "continues to suffer additional irreparable

injury due to not having his job restored."     Plaintiff seeks an order requiring defendants Miles

and Sobotta to immediately restore him to his former EOCI job position as clerk in the Grievance

Office.

                                      LEGAL STANDARDS

          A preliminary injunction is an “extraordinary remedy that may only be awarded upon a

clear showing that the defendant is entitled to such relief.” Winter v. Natural Res. Def. Council,

555 U.S. 7, 22 (2008). To establish entitlement to a preliminary injunction, a plaintiff generally

is required to demonstrate “that he is likely to succeed on the merits, that he is likely to suffer

irreparable harm in the absence of preliminary relief, that the balance of equities tips in his favor,

and that an injunction is in the public interest.”     Id. at 20.   “The elements of [this] test are

balanced, so that a stronger showing of one element may offset a weaker showing of another. For

example, a stronger showing of irreparable harm to plaintiff might offset a lesser showing of


2 - ORDER
         Case 2:19-cv-00929-YY          Document 82        Filed 02/11/21     Page 3 of 5




likelihood of success on the merits.” Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127,

1131 (9th Cir. 2011).

       In the alternative, the Ninth Circuit recognizes that “‘serious questions going to the merits’

and a hardship balance that tips sharply toward the plaintiff can support issuance of an injunction,

assuming the other two elements of the Winter test are also met.” Id. at 1132. Thus, a court

may enter a preliminary injunction “if there is a likelihood of irreparable injury to plaintiff; there

are serious questions going to the merits; the balance of hardships tips sharply in favor of the

plaintiff; and the injunction is in the public interest.” M.R. v. Dreyfus, 697 F.3d 706, 725 (9th

Cir. 2012) (citing Alliance for the Wild Rockies, 632 F.3d at 1132).

       Courts apply a more exacting standard when the moving party seeks a mandatory, as

opposed to a prohibitory, preliminary injunction.     See Martin v. Int'l Olympic Comm., 740 F.2d

670, 675 (9th Cir. 1984) (“In cases such as the one before us in which a party seeks mandatory

preliminary relief that goes well beyond maintaining the status quo pendente lite, courts should be

extremely cautious about issuing a preliminary injunction”) (citing Anderson v. United States, 612

F.2d 1112, 1114 (9th Cir. 1980)). Mandatory injunctive relief is disfavored, and should be denied

at the preliminary injunction stage unless the facts and law clearly favor the moving party.

Stanley v. Univ. of S. Cal., 13 F.3d 1313, 1320 (9th Cir. 1994).

       Finally, where an individual in custody seeks a preliminary injunction or temporary

restraining order with respect to prison conditions, such relief, if granted, “must be narrowly

drawn, extend no further than necessary to correct the harm the court finds requires preliminary

relief, and be the least intrusive means necessary to correct that harm.” 18 U.S.C. § 3626(a)(2).




3 - ORDER
          Case 2:19-cv-00929-YY          Document 82        Filed 02/11/21      Page 4 of 5




                                           DISCUSSION

        Plaintiff has not demonstrated that irreparable injury is likely in the absence of a mandatory

injunction requiring defendants to reinstate plaintiff to his prison work assignment. Defendants

present evidence of plaintiff’s trust account balance and canteen purchases for the six-month

period preceding his motion, including purchases of coffee, chocolates, cocoa,        popcorn, ramen,

Fritos, and other snacks and beverages.      Plaintiff presents no evidence that he has no means to

procure the "vitamins, supplements, and other dietary items from the inmate canteen which are

needed to combat plaintiff's declining kidney function and diabetes" mentioned in his original

motion. Moreover, the remedy for plaintiff’s claim of past harm in the form of retaliation is not

injunctive relief; should plaintiff prevail on the merits of his retaliation claim, his remedy will be

money damages.        See Rios v. Tilton, Case No. 2:07-cv-0790 KJN P, 2016 WL 29567, at *14

(E.D. Cal. Jan. 2, 2016) (plaintiff may argue for compensatory damages in conjunction with any

successful First Amendment retaliation claim) (citing Canell v. Lightner, 143 F.3d 1210, 1213 (9th

Cir. 1998); see also Toussaint v. McCarthy, 801 F.2d 1080, 1094-95 (9th Cir. 1986) (prisoners

have no protected constitutional right to any work assignment). In the absence of evidence that

plaintiff is likely to suffer irreparable harm, mandatory injunctive relief is not warranted.       See

Saintal v. Foster, Case No. 2:11-cv-00445-MMD-PAL, 2012 WL 5180738, at *11 (D. Nev. Oct.

17, 2012) (even if other factors favor plaintiff, inability to proffer evidence of irreparable injury in

the absence of preliminary weighs strongly against granting such extraordinary relief, particularly

in light of the added scrutiny courts must give under the PLRA to prisoners seeking preliminary

injunctive relief).




4 - ORDER
         Case 2:19-cv-00929-YY     Document 82      Filed 02/11/21    Page 5 of 5




                                     CONCLUSION

       For these reasons, the court DENIES plaintiff's Amended Motion for Preliminary

Injunction (ECF No. 70).

       IT IS SO ORDERED.

       DATED this 11th day of February, 2021.


                                               /s/ Youlee Yim You
                                         Youlee Yim You
                                         United States Magistrate Judge




5 - ORDER
